Citation Nr: 0918689	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2. Entitlement to an initial compensable disability rating 
for lattice degeneration, right eye.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from October 1985 to 
October 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand is necessary for further 
development of the Veteran's claims.  

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  38 C.F.R. § 3.159; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded 
VA examination in February 2006.  However, the Veteran stated 
in his VA Form 9 received in December 2007 that his bilateral 
hearing loss and lattice degeneration in the right eye (right 
eye disability) are getting progressively worse.  The Board 
interprets these statements to be an allegation that these 
service-connected disabilities have worsened since the 
Veteran was last examined.  Thus, remand is necessary to 
obtain new VA examinations to determine the current severity 
of the Veteran's service-connected bilateral hearing loss and 
right eye disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for the 
appropriate VA examinations to determine the 
current severity of his service-connected 
bilateral hearing loss and right eye disability.  
The claims file must be provided to each examiner 
for review in conjunction with the examination.  
Each examiner should indicate in his/her report 
that the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity of 
the Veteran's service-connected bilateral hearing 
loss and right eye disability.  In addition to 
examining the Veteran, the examiner should elicit 
information as to the frequency, duration, and 
severity of any associated symptomatology, and 
loss of function in daily activities, including 
work and physical activity. 

2.  Thereafter, the Veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




